Name: COMMISSION REGULATION (EC) No 282/95 of 13 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  trade policy;  beverages and sugar
 Date Published: nan

 14. 2. 95 Official Journal of the European Communities No L 34/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 282/95 of 13 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 19 (7) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) provides for an amendment as regards inulin syrup ; Whereas, following the amendment of Article 1 (2) of Regulation (EEC) No 1785/81 , inulin syrup may, pursuant to Article 19 (2) of that Regulation, be eligible for an export refund ; whereas it is therefore necessary, in order to be able to distinguish refunds for inulin syrup, to amend the product nomenclature contained in the Annex to Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 3333/94 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Section 1 5 'Syrups and other sugar products' of the Annex 'Agricultural Product Nomenclature for Export Refunds' to Regulation (EEC) No 3846/87 is hereby replaced by the text shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (3) OJ No L 366, 24. 12. 1987, p. 1 .(') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 345, 31 . 12. 1994, p. 1 . O OJ No L 350, 31 . 12. 1994, p. 60 . No L 34/2 Official Journal of the European Communities 14. 2. 95 ANNEX 15. Syrups and other sugar products CN code Description Product code 'ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not contai ­ ning flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose ex 1702 40 10 1702 60   Isoglucose :    containing in the dry state not less than 41 % by weight of fructose  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : 1702 40 10 100 1702 60 10   Isoglucose 1702 60 10 000 1702 60 90   Other :    Inulin syrup, obtained immediately after hydrolysis of inulin or oligofructoses, containing in the dry state more than 80 % by weight for fructose    Other 1702 60 90 200 1702 60 90 800 ex 1702 90  Other, including invert sugar : 1702 90 30   Isoglucose 1702 90 30 000 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel : 1702 90 60 000 1702 90 71    Containing in the dry state not less than 50 % by weight of sucrose 1702 90 71 000 ex 1702 90 99 2106   Other :    Other, excluding sorbose Food preparations not elsewhere specified or included : 1702 90 99 900 ex 2106 90  Other :   Flavoured or coloured sugar syrups : 2106 90 30    Isoglucose syrup    Other : 2106 90 30 000 2106 90 59     Other 2106 90 59 000'